Title: From Benjamin Franklin to Mary Hewson, 13 April 1782
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear dear Friend,
Passy, April 13, 1782.
I received your kind Letter of the 23d of December. I rejoice always to hear of your & your good Mother’s Welfare, tho’ I can write but Seldom, Safe Opportunities are Scarce. Looking over some old Papers I find the rough Draft of a Letter which I wrote to you 15 Months ago, and which probably miscarried, or your Answer miscarried, as I never receiv’d any. I enclose it, as the Spring is coming on and the same Proposition will now again be in Season and easily executed if you should approve of it. You mention Mr. Viny’s being with you. What is his present Situation? I think he might do well with his Wheel-Business in this Country. By your Newspapers Jacob seems to have taken it to himself. Could he not make up a good Coach with the latest Useful improvements, & bring you all in it? It would serve here as a Specimen of his Abilities, if he chose to stay; or would sell well if he chose to return. I hope Your Mother has got over her Lowness of Spirits about the Dropsey. It is common for aged People to have at times swell’d Ancles towards Evening; but it is a temporary Disorder, which goes off of itself, & has no Consequences.— My tender Love to her.
If you have an Opportunity of sending to Geneva, I like well enough your sending the Books thither for my Grandson, who goes on well there.— You do well to keep my Grandaughter without Stays. God bless her, and all of you.—
You may imagine that I begin to grow happy in my Prospects. I should be quite so, if I could see Peace & Good Will restored between our Countries; for I enjoy Health, Competence, Friends & Reputation; Peace is the only Ingredient wanting to my Felicity.
Adieu, my dear Friend, and believe me ever Yours most affectionately
B Franklin
 
Addressed: To / Mrs Hewson / at Cheam / in Surrey.
